Appellate Case: 21-7031     Document: 010110700589      Date Filed: 06/23/2022   Page: 1
                                                                 FILED
                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS        Tenth Circuit

                              FOR THE TENTH CIRCUIT                      June 23, 2022
                          _________________________________
                                                                     Christopher M. Wolpert
                                                                         Clerk of Court
  GARY A. AVANT,

        Plaintiff - Appellee,

  v.                                                         No. 21-7031
                                                   (D.C. No. 6:20-CV-00067-RAW)
  KEN DOKE, individually and in his                          (E.D. Okla.)
  official capacity as a County Commissioner
  for Muskogee County,

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, KELLY, and CARSON, Circuit Judges.
                   _________________________________

       Defendant–Appellant Ken Doke appeals the district court’s denial of his

 motion for summary judgment based on qualified immunity. Plaintiff–Appellee Gary

 A. Avant has filed a motion to dismiss the appeal as untimely. We conclude that the

 appeal is timely and therefore deny Mr. Avant’s motion. On the merits, we exercise

 jurisdiction under 28 U.S.C. § 1291 and affirm in part, vacate in part, and remand for


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-7031    Document: 010110700589        Date Filed: 06/23/2022   Page: 2



 further consideration because the record is inadequately developed and the issues

 were insufficiently addressed both here and in the district court.

                                  I. BACKGROUND

                                   A. Factual History

       Mr. Avant was a truck driver for Muskogee County from 1993 until November

 2018. Ken Doke was elected Muskogee County Commissioner in 2014. Bob

 Burgess, Deputy County Commissioner and Road Administrator, was Mr. Avant’s

 supervisor, but Commissioner Doke had final authority to fire Mr. Avant.

       In 2018, Commissioner Doke ran for reelection. Mr. Avant’s family (but not

 Mr. Avant) campaigned for the opposing candidate. In May 2018, Commissioner

 Doke and Mr. Burgess met with Mr. Avant to discuss complaints they had received

 about comments Mr. Avant purportedly had made. County residents Chad and Chris

 Rolland, who supported Commissioner Doke, reported that Mr. Avant was telling

 people in the community that a road project had been designed so a new fence could

 be built on Chad Rolland’s property at County expense. Commissioner Doke and

 Mr. Burgess also received complaints (the source was never identified) that

 Mr. Avant was telling people in the community that a County employee who was a

 registered sex offender had been assigned to work near a school. Mr. Burgess, with

 Commissioner Doke present, told Mr. Avant that his comments were inappropriate

 and instructed him to stop making them.

       In June 2018, Mr. Burgess went on medical leave. On November 6, 2018,

 Commissioner Doke was reelected. According to Mr. Burgess, when he returned to

                                            2
Appellate Case: 21-7031     Document: 010110700589        Date Filed: 06/23/2022    Page: 3



 work in November, he discovered that Mr. Avant was continuing to engage in the

 same conduct that led to the oral reprimand, so he recommended terminating

 Mr. Avant’s employment. Commissioner Doke accepted that recommendation and

 fired Mr. Avant on November 29, 2018.

                                 B. Procedural History

       Mr. Avant filed an action under 42 U.S.C. § 1983 against Commissioner Doke

 in his individual and official capacities. The complaint alleged that the termination

 violated the First Amendment right to political association. Commissioner Doke

 moved for summary judgment based on qualified immunity. In opposing summary

 judgment, Mr. Avant noted that late in discovery, Commissioner Doke had testified

 in his deposition that he fired Mr. Avant because of the alleged comments about the

 fence and the co-worker.

    March 23 Order

       In an order filed on March 23, 2021 (the “March 23 order”), the district court

 addressed not only the political association claim, but, based on statements in Mr.

 Avant’s opposition to the summary judgment motion about Commissioner Doke’s

 deposition, it also addressed what it detected as an unpled First Amendment public

 employee “free speech” retaliation claim. The court granted qualified immunity on

 the political association claim because Mr. Avant could not base his claim on the

 political activities of his family members. That ruling is not at issue in this appeal.

 As for the unpled “free speech” claim, the court observed that Commissioner Doke

 had not sought qualified immunity. But it proceeded to deny sovereign immunity

                                             3
Appellate Case: 21-7031    Document: 010110700589         Date Filed: 06/23/2022     Page: 4



 because there was a disputed fact issue regarding a constitutional violation and the

 law was clearly established that a public employer may not retaliate against an

 employee for speaking on a matter of public concern.

       In a footnote at the end of its order, the district court said it had “belatedly

 noticed yet another twist. Plaintiff testified that he did not in fact make the

 statements in question.” Aplt. App., Vol. II at 308 n.5. The court questioned

 whether a public employee free speech retaliation claim is viable without speech by a

 plaintiff. It noted that Mr. Avant had relied on Heffernan v. City of Paterson,

 578 U.S. 266, 273 (2016), in which the Supreme Court held that an employee could

 bring a First Amendment retaliation claim even if the retaliation was based on the

 employer’s “factual mistake about the employee’s behavior.” Concerned that

 Heffernan dealt only “with political association rather than free speech,” the district

 court said “[t]he parties may wish to submit supplemental briefs on this point.” Aplt.

 App., Vol. II at 308 n.5. So, pending supplemental briefing, the court “presently

 denied” Commissioner Doke’s motion for summary judgment “as to [the] ‘free

 speech’ claim.” Id. at 308.

    May 18 Order

       After Commissioner Doke filed a supplemental brief, Mr. Avant filed a

 response, and Commissioner Doke filed a reply, the district court issued a short order

 on May 18, 2021 (the “May 18 order”), concluding that Heffernan applied to the free

 speech claim. The court agreed with Mr. Avant’s reading of Bird v. West Valley City,

 832 F.3d 1188 (10th Cir. 2016), as extending Heffernan beyond claims involving

                                             4
Appellate Case: 21-7031     Document: 010110700589         Date Filed: 06/23/2022     Page: 5



 political association, and rejected Commissioner Doke’s argument that Bird is

 distinguishable. It then said “the court reiterates its ruling that plaintiff’s free speech

 claim . . . survives summary judgment.” Aplt. App., Vol. II at 384.

                                       *   *       *   *

        On June 17, 2021, Commissioner Doke filed a notice of appeal from the March

 23 order and the May 18 order.

                                     II. DISCUSSION

        Most of the issues presented on this appeal are not amenable to appellate

 review for reasons explained below. But we are able to resolve two issues: (1) the

 timeliness of this appeal and (2) the scope of First Amendment protection under

 Heffernan and Bird. We address the first issue immediately below. We address the

 second issue later in the order and judgment to give the reader the benefit of

 context. We remand the remaining issues.

                        A. Timeliness and Appellate Jurisdiction

        Mr. Avant moved to dismiss this appeal as untimely. See Bowles v. Russell,

 551 U.S. 205, 214 (2007) (“[T]he timely filing of a notice of appeal in a civil case is

 a jurisdictional requirement.”); Duda v. Elder, 7 F.4th 899, 909 (10th Cir. 2021)

 (explaining that an order denying qualified immunity is immediately appealable

 under the collateral order doctrine “to the extent it involves abstract issues of law”

 (quotations omitted)). He argues that the district court’s March 23 order was the only

 appealable order and that it triggered the 30-day period in which to file a notice of


                                               5
Appellate Case: 21-7031    Document: 010110700589         Date Filed: 06/23/2022    Page: 6



 appeal. See Fed. R. App. P. 4(a)(1)(A). He thus concludes that Commissioner

 Doke’s June 17 notice of appeal was untimely. Commissioner Doke counters that the

 May 18 order was the final order on the free speech claim and that it triggered the

 30-day period, thus making his notice of appeal timely as to both orders. We agree

 with Commissioner Doke.

       In its March 23 order, the district court “presently denied” qualified immunity

 on the free speech claim. Aplt. App., Vol. II at 308. The words “presently denied”

 combined with the district court’s invitation for the parties to file supplemental briefs

 shows that the March 23 order was a provisional ruling on the summary judgment

 motion subject to review of the supplemental briefing.

       Once the parties filed their supplemental briefs, the district court “reiterate[d]

 its ruling that [Mr. Avant’s] free speech claim (as opposed to his political association

 claim) survives summary judgment.” Id. at 384. Because the district court’s

 March 23 decision to “presently den[y]” summary judgment on the free speech claim

 concerned qualified immunity, the court’s May 18 reiteration of that ruling resulted

 in the final interlocutory order on the free speech claim under the collateral order

 doctrine. The notice of appeal was timely when measured from the May 18 order,

 and our review necessarily requires consideration of both the March 23 and May 18

 orders.




                                             6
Appellate Case: 21-7031    Document: 010110700589         Date Filed: 06/23/2022    Page: 7



       We deny Mr. Avant’s motion to dismiss this appeal.1

                                        B. Merits

       We typically review de novo a district court’s denial of a summary judgment

 motion that seeks qualified immunity. Duda, 7 F.4th at 910. We ask whether the

 plaintiff has shown that “(1) the defendant violated a constitutional right and (2) the

 constitutional right was clearly established.” Thomson v. Salt Lake Cnty., 584 F.3d

 1304, 1312 (10th Cir. 2009) (quotations omitted). Unfortunately, with the exception

 of the Heffernan-Bird issue mentioned above, we cannot provide meaningful review

 because the record and the district court’s analysis were inadequately developed.

 The parties’ appellate briefs suffer similar shortcomings. We therefore remand most

 of the issues for further factual development, briefing, and district court

 consideration.

    Inadequate Record and Analysis

       As pled, Mr. Avant’s First Amendment claim alleged only a violation of his

 right to freedom of political association. But in its March 23 order, the district court

 “assum[ed]” Mr. Avant’s response to the summary judgment motion presented a

 public employee “free speech claim.” Aplt. App., Vol. II at 303 & n.3 (quotations

 omitted). The court did not request Mr. Avant to amend the complaint. On appeal,

 Commissioner Doke does not adequately develop an argument that this expansion of


       1
          Our disposition makes it unnecessary to address Mr. Avant’s argument that
 for the notice of appeal to be timely, we must construe Commissioner Doke’s
 supplemental brief as a tolling motion under Fed. R. App. P. 4(a)(4).

                                             7
Appellate Case: 21-7031    Document: 010110700589         Date Filed: 06/23/2022     Page: 8



 the First Amendment claim or lack of amendment was error. He argues instead

 (among other things) that the record was inadequately developed on the free speech

 claim. See, e.g., Aplt. Opening Br. at 4, 21 n.6.2

       We agree that the record lacks sufficient development for us to fully address

 the denial of qualified immunity on the “free speech” claim. The parties did not

 appear to contemplate developing factual evidence on a free speech claim during

 discovery on the political association claim. They relatedly did not fully brief

 whether Commissioner Doke is entitled to qualified immunity on such a claim. And,

 as we explain below, their appellate briefs fail to address key legal issues that the

 district court likewise does not appear to have considered.

       Without a district court ruling based on a properly developed record and robust

 party presentation of the issues, we are unable to adequately resolve most of the

 issues in this appeal. See Williams v. W.D. Sports, N.M., Inc., 497 F.3d 1079, 1095

 (10th Cir. 2007) (“As a court dependent on the testing of ideas in the crucible of the

 adversary process, we are reluctant to issue rulings the consequences of which we

 may not be able to foresee and the soundness of which we cannot assess without a




       2
          On the same day he filed his notice of appeal, Commissioner Doke filed a
 motion seeking reconsideration of the district court’s decision to expand the First
 Amendment claim and, in the alternative, an opportunity to conduct further discovery
 on that claim. The district court concluded that the notice of appeal divested it of
 jurisdiction to consider that motion and denied it without prejudice to refiling after
 disposition of this appeal.

                                             8
Appellate Case: 21-7031    Document: 010110700589          Date Filed: 06/23/2022   Page: 9



 meaningful joinder of issues by the parties.”). As explained below, these problems

 apply to both prongs of qualified immunity.

    Qualified Immunity and Garcetti/Pickering

       a. Prong one—Constitutional violation under Garcetti/Pickering

       In Garcetti v. Ceballos, 547 U.S. 410 (2006), and Pickering v. Board of

 Education, 391 U.S. 563 (1968), the Supreme Court provided a framework to

 evaluate First Amendment retaliation claims brought by public employees against

 their employers. Courts apply the five-part Garcetti/Pickering test:

              (1) whether the speech was made pursuant to an employee’s
              official duties; (2) whether the speech was on a matter of
              public concern; (3) whether the government’s interests, as
              employer, in promoting the efficiency of the public service
              are sufficient to outweigh the plaintiff’s free speech interests;
              (4) whether the protected speech was a motivating factor in
              the adverse employment action; and (5) whether the
              defendant would have reached the same employment decision
              in the absence of the protected conduct.

 Duda, 7 F.4th at 910 (quotation omitted). In a typical public employee free speech

 case, the plaintiff must establish all five elements. See id. at 911. “The first three

 elements concern whether the speech is protected and are issues of law for the court

 to decide.” Id. (quotations omitted). “The last two concern whether an adverse

 action was taken because of the protected speech and are factual issues typically

 decided by the jury.” Id. (quotations omitted).




                                             9
Appellate Case: 21-7031     Document: 010110700589       Date Filed: 06/23/2022     Page: 10



               i. Does the Garcetti/Pickering test fully apply in a perceived speech
                  case?

        This is not a typical public employee speech case. The employer,

  Commissioner Doke, fired Mr. Avant for perceived, not actual, speech, and it is not

  clear whether and how each of the Garcetti/Pickering elements should apply to a

  perceived speech claim.

        For example, at Garcetti/Pickering’s second element—whether the speech was

  about a matter of public concern—we must consider the “content, form, and context”

  of the speech “as revealed by the whole record.” Singh v. Cordle, 936 F.3d 1022,

  1035 (10th Cir. 2019) (quotation omitted). “Context” involves determining “whether

  the employee’s primary purpose was to raise a matter of public concern” rather than

  to “air a personal dispute.” Id. at 1035–36 (quotation omitted). But a perceived

  speech case, as here, presents the question of whether a modified Garcetti/Pickering

  standard must apply given the inability to assess the intent of a speaker who has not

  spoken. This issue was not adequately presented to or addressed by the district court.

  The prudent course is to remand for development and consideration of whether the

  full Garcetti/Pickering test applies in a perceived speech case and, if not, how it

  should be appropriately tailored.

               ii. Insufficient factual development

         Apart from the extent to which the Garcetti/Pickering test should apply to this

  case, our review of the record reveals insufficient information to properly resolve, at

  least, the following Garcetti/Pickering elements:


                                             10
Appellate Case: 21-7031    Document: 010110700589       Date Filed: 06/23/2022    Page: 11



        Element one: whether the perceived speech fell within the scope of
        Mr. Avant’s official duties;

        Element three: whether the speech caused actual disruption in the
           workplace;3 and

        Element five: whether Commissioner Doke would have fired Mr. Avant
           but for the perceived speech.

  As noted, we remand for further development of the record.

               iii. Heffernan defense

        Commissioner Doke argues for the first time that even if the

  Garcetti/Pickering test is met here, his decision to fire Mr. Avant was based on a

  neutral and constitutional policy of “prohibiting employees from making disparaging

  remarks and spreading rumors,” Aplt. Opening Br. at 26, and he is therefore entitled

  to a defense recognized in Heffernan. But even if we wished to address this issue,4

  we would decline to do so because the record is inadequately developed.




        3
           “[W]e require the employer to prove actual disruption when the adverse
  employment action took place long after the employee spoke on a matter of public
  concern.” Duda, 7 F.4th at 912–13 (quotations omitted). The district court employed
  this standard because it found there had been “delay” in firing Mr. Avant and
  concluded that the third element was met because Commissioner Doke had “not
  demonstrated actual disruption, but stated only that the statements were taken as
  ‘personal criticism.’” Aplt. App., Vol. II at 306 (apparently quoting id. at 279,
  Commissioner Doke’s reply to Mr. Avant’s statement of facts using term “personal
  criticism”).
        4
           Although, “[a]s a general rule we refuse to consider arguments raised for the
  first time on appeal unless sovereign immunity or jurisdiction is in question,” Daigle
  v. Shell Oil Co., 972 F.2d 1527, 1539 (10th Cir. 1992), we might be inclined to
  overlook any potential waiver because Commissioner Doke never had a proper
  opportunity to raise this defense in the district court.
                                            11
Appellate Case: 21-7031     Document: 010110700589        Date Filed: 06/23/2022       Page: 12



        In Duda, we explained that Heffernan provides a defense to a First

  Amendment retaliation claim when “a neutral policy . . . ‘existed’ and . . . ‘[the

  employee’s] supervisors were indeed following it.’” 7 F.4th at 915 (quoting

  Heffernan, 578 U.S. at 275); see also id. at 911 (further describing the defense).

  Heffernan included an additional consideration—“whether [the policy] complies with

  constitutional standards,” 578 U.S. at 275. The only relevant evidence we see in the

  record is Commissioner Doke’s testimony that the County has “a personnel policy

  and making disparaging remarks with another employee publicly or spreading those

  type[s] of rumors [about the co-worker] really are not acceptable.” Aplt. App.,

  Vol. II at 379. This evidence is insufficient to determine if this “policy” existed,

  what its contours were, whether Commissioner Doke “appl[ied] it equally to all,”

  Duda, 7 F.4th at 915, and whether it “complies with constitutional standards,”

  Heffernan, 578 U.S. at 275. The parties should be permitted to develop the record

  relevant to this defense should Commissioner Doke indicate he intends to pursue it.

        b. Prong two—Clearly established law under Garcetti/Pickering

        The underdeveloped record raises questions about the district court’s treatment

  of prong two of qualified immunity. In Lane v. Franks, 573 U.S. 228, 243 (2014),

  the Supreme Court asked whether the law was clearly established law regarding the

  first element of the Garcetti/Pickering test, framing the inquiry as follows:

                       The relevant question for qualified immunity purposes
               is this: Could Franks reasonably have believed, at the time he
               fired Lane, that a government employer could fire an
               employee on account of testimony the employee gave, under
               oath and outside the scope of his ordinary job

                                             12
Appellate Case: 21-7031    Document: 010110700589        Date Filed: 06/23/2022    Page: 13



               responsibilities? Eleventh Circuit precedent did not preclude
               Franks from reasonably holding that belief. And no decision
               of this Court was sufficiently clear to cast doubt on the
               controlling Eleventh Circuit precedent.

        Consistent with Lane, we have taken an element-by-element approach to the

  second prong of the qualified immunity analysis with respect to both elements one

  and two. See, e.g., Knopf v. Williams, 884 F.3d 939, 949 (10th Cir. 2018) (element

  one); Lincoln v. Maketa, 880 F.3d 533, 538–39 (10th Cir. 2018) (element one);

  Seifert v. Unified Gov’t of Wyandotte Cnty./Kan. City, 779 F.3d 1141, 1159–60

  (10th Cir. 2015) (element one); Singh, 936 F.3d at 1034–35 (element two); Bailey v.

  Indep. Sch. Dist. No. 69, 896 F.3d 1176, 1184–85 (10th Cir. 2018) (element two).

  Applying that approach, we have examined whether plaintiffs met their burden to

  show the law was clearly established with respect to the particular element. See

  Knopf, 884 F.3d at 949; Lincoln, 880 F.3d at 539; Seifert, 779 F.3d at 1159–60;

  Singh, 936 F.3d at 1035–36; Bailey, 896 F.3d at 1184–85.

        The district court followed a different course in concluding that the law was

  clearly established. Rather than employ an element-based approach, it instead relied

  on a broad rule of the law stated in Casey v. West Las Vegas Independent School

  District, 473 F.3d 1323, 1333–34 (10th Cir. 2007): “It has long been established law

  in this circuit that when a public employee speaks as a citizen on matters of public

  concern to outside entities despite the absence of any job-related reason to do so, the

  employer may not take retaliatory action.”




                                            13
Appellate Case: 21-7031     Document: 010110700589        Date Filed: 06/23/2022     Page: 14



        We have said, however, in a public employee speech case, that “[c]ourts must

  not define clearly established law at a high level of generality. Instead, the clearly

  established law must be particularized to the facts of the case.” Knopf, 884 F.3d

  at 944 (citation and quotations omitted). The element-based approach appears

  consistent with these admonitions.

        That said, “general statements of the law are not inherently incapable of giving

  fair and clear warning” that conduct violates a constitutional right. White v. Pauly,

  580 U.S. 73, 137 S. Ct. 548, 552 (2017) (quotations omitted). But because such

  statements must make “the unlawfulness . . . apparent,” they suffice to clearly

  establish the law only in “an obvious case.” Id. (quotations omitted); see also Bailey,

  896 F.3d at 1184 (“A general test defining the elements of a constitutional violation,

  such as the Garcetti/Pickering test, will not provide clearly established law in

  anything but ‘an obvious case.’” (quoting White, 137 S. Ct. at 552)).

        Given the thin evidentiary record on the unpled free speech claim—and the

  lack of briefing in the district court on the second prong of qualified immunity, in

  particular, whether an element-based approach is necessary at prong two—we decline

  to resolve whether the district court erred in concluding that Casey’s general

  statement of the law satisfies the prong-two requirement. On remand, the parties

  should be permitted to develop the record as necessary and fully brief whether the

  law was clearly established as to the Garcetti/Pickering test.




                                             14
Appellate Case: 21-7031     Document: 010110700589        Date Filed: 06/23/2022   Page: 15



     Retaliation for Perceived Speech Under Heffernan and Bird

         The district court addressed and the parties have adequately briefed one issue

  relating to prongs one and two of qualified immunity that we can resolve: whether

  Heffernan and Bird recognize a First Amendment right against retaliation for

  perceived speech. We hold these cases not only recognize a right but also that the

  right is clearly established.

         In Heffernan, the Supreme Court held that the employer’s reason for taking an

  adverse employment action against an employee determines whether there has been a

  First Amendment violation regardless of whether the employee engaged in protected

  activity:

                       We conclude that . . . the government’s reason for
                demoting Heffernan is what counts here. When an employer
                demotes an employee out of a desire to prevent the employee
                from engaging in political activity that the First Amendment
                protects, the employee is entitled to challenge that unlawful
                action under the First Amendment and 42 U.S.C. § 1983—
                even if, as here, the employer makes a factual mistake about
                the employee’s behavior.

  Heffernan, 578 U.S. at 273.

         Based on the reference to “political activity” and references elsewhere in the

  opinion to political association, Commissioner Doke argues Heffernan applies only to

  political association claims. See Aplt. Opening Br. at 14. But in Heffernan’s very

  next paragraph, the Court used the terms “freedom of speech” and “political activity”

  in describing the right. It characterized the reason for the employee’s demotion as

  abridging the right to free speech:


                                             15
Appellate Case: 21-7031     Document: 010110700589       Date Filed: 06/23/2022        Page: 16



                       We note that a rule of law finding liability in these
               circumstances tracks the language of the First Amendment
               more closely than would a contrary rule. Unlike, say, the
               Fourth Amendment, which begins by speaking of the “right
               of the people to be secure in their persons, houses, papers,
               and effects . . . ,” the First Amendment begins by focusing
               upon the activity of the Government. It says that “Congress
               shall make no law . . . abridging the freedom of speech.” The
               Government acted upon a constitutionally harmful policy
               whether Heffernan did or did not in fact engage in political
               activity. That which stands for a “law” of “Congress,”
               namely, the police department’s reason for taking action,
               “abridge[s] the freedom of speech” of employees aware of the
               policy. And Heffernan was directly harmed, namely,
               demoted, through application of that policy.

  578 U.S. at 273 (alterations in original).

        Earlier in its opinion, the Court addressed the nature of the “right.” “Is it a

  right that primarily focuses upon (the employee’s) actual activity or a right that

  primarily focuses upon (the supervisor’s) motive, insofar as that motive turns on

  what the supervisor believes that activity to be?” Id. at 271. The answer is the

  latter—motive: “[T]he the government’s reason for demoting Heffernan is what

  counts here.” See id. at 273. Heffernan recognized a public employee’s First

  Amendment protection from retaliation for perceived speech..

        Bird applied Heffernan to a free speech claim in a case without a political

  association claim. In Bird, the public employer mistakenly believed the employee

  had made an anonymous call to a reporter that led to a newspaper article portraying

  the employer in a negative light. See 832 F.3d at 1212. She was fired. The issue

  was whether the employee could prevail on her First Amendment retaliation claim

  even if she did not make the call but the employer “believed she was engaged in a

                                               16
Appellate Case: 21-7031     Document: 010110700589        Date Filed: 06/23/2022   Page: 17



  constitutionally protected activity.” Id. This court said that Heffernan had “decided

  this very issue as it arises in the public employment context.” Id. The court thus

  concluded that “Heffernan clearly governs” the employee’s claim, and her “denial

  that she was the source of the[] leaks is not fatal to her claim.” Id.

        Commissioner Doke argues that Bird is distinguishable because in Bird

  someone other than the plaintiff actually had made the speech in question. Here,

  based on Mr. Avant’s denial that he made the alleged comments, there was no speech

  at all. But this distinction is not material. Although Mr. Avant said at his deposition

  that he did not make any of the comments attributed to him, when Commissioner

  Doke fired him, he believed Mr. Avant made the comments. Under Heffernan, his

  belief matters. We thus see no basis to distinguish this case from Bird. We conclude

  that a right to be free of retaliation for perceived speech was clearly established when

  Commissioner Doke fired Mr. Avant in November 2018. We affirm the March 23

  and May 18 orders to the extent they hold that Heffernan and Bird clearly establish a

  First Amendment right applicable to Mr. Avant’s free speech claim.




                                             17
Appellate Case: 21-7031   Document: 010110700589       Date Filed: 06/23/2022   Page: 18



                                  III. CONCLUSION

        We deny Mr. Avant’s motion to dismiss this appeal as untimely. We affirm

  the March 23 and May 18 orders to the extent they hold that Heffernan and Bird

  clearly establish a First Amendment right applicable to Mr. Avant’s free speech

  claim. But we vacate those orders to the extent they deny summary judgment on the

  First Amendment free speech claim, and we remand this case to the district court for

  further proceedings consistent with this order and judgment.


                                            Entered for the Court


                                            Scott M. Matheson, Jr.
                                            Circuit Judge




                                           18